Exhibit 10.5

 

Amendment to Award Number: 2015-16-0082

 

SMART & FINAL STORES, INC.

 

AMENDMENT TO

 

RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
SMART & FINAL STORES, INC.
2014 STOCK INCENTIVE PLAN

 

Preliminary Statement

 

The terms of the Restricted Stock Agreement (designated as Award Number
2015-16-0082), dated as of May 6, 2016, evidencing an award (the “Award”)
granted to David G. Hirz (“Participant”) of 79,872 restricted shares of Common
Stock of Smart & Final Stores, Inc. (the “Company”), par value $0.001 per share
(the “Agreement”), is hereby amended by this amendment (“Amendment”) effective
July 20, 2016.

 

1.                                      Section 4 of the Agreement shall be
deleted in its entirety and replaced with the following:

 

4.                                      Termination.

 

(a)                                 Termination by Death or Disability.  If the
Participant’s Termination is by reason of death or Disability during the
Restriction Period, all Restricted Stock still subject to restriction shall
immediately vest and cease to be “Restricted Stock.”

 

(b)                                 Termination for Any Reason Other than Death
or Disability.  Subject to Section 4(c) below, if the Participant’s Termination
is for any reason other than the Participant’s death or Disability during the
Restriction Period, all Restricted Stock still subject to restriction shall be
forfeited.

 

(c)                                  Termination Without Cause or Resignation
for Good Reason.  If the Participant’s Termination occurs during the Restriction
Period and is due to involuntary termination without Cause or resignation for
Good Reason (each as defined in the employment agreement between the Participant
and the Company), the Restricted Stock shall, as of the date of such
Termination, immediately vest with respect to the lesser of (x) 50% of the total
number of Shares subject to this Agreement and (y) all of the Restricted Stock
as of the date of such Termination. Any Restricted Stock that does not vest
immediately upon the Termination as described above shall be forfeited effective
upon such Termination.

 

2.                                      Except as expressly modified by this
Amendment, the Agreements shall continue to be and remain in full force and
effect in accordance with its terms.

 

--------------------------------------------------------------------------------


 

3.                                      Capitalized terms used but not defined
herein have the meaning ascribed to them in the applicable Agreement.

 

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Senior Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------